IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-16-00204-CV

JARRAR HOLDINGS, LLC,
                                                             Appellant
v.

CLAYTON WILLIAMS ENERGY, INC.,
                                                             Appellee



                            From the 21st District Court
                              Burleson County, Texas
                               Trial Court No. 28,136


                          MEMORANDUM OPINION

       When a trial court has permitted an appeal from an interlocutory order that

would not otherwise be appealable, an appellate court may accept the appeal if, within

fifteen days after the order to be appealed is signed, the appealing party files a petition

for permission to appeal with the clerk of the court of appeals having appellate

jurisdiction over the action in which the order to be appealed is issued. See TEX. CIV.

PRAC. & REM. CODE ANN. § 51.014(d), (f) (West Supp. 2015); TEX. R. APP. P. 28.3. Jarrar

Holdings, LLC has not filed a petition for permission to appeal. Instead, Jarrar has filed
a “Notice of Accelerated Appeal (Agreed)” under Rule of Appellate Procedure 28.2. See

TEX. R. APP. P. 28.2. Rule 28.2 applies only to appeals in cases that were filed in the trial

court before September 1, 2011. Id. 28.3 cmt. This case was filed in the trial court on

April 30, 2015; therefore, Rule 28.2 does not apply to this case.

       The Clerk of this Court notified the parties by letter dated July 6, 2016, that we

would dismiss this appeal unless, within fourteen days of the date of the letter, a

response was filed showing grounds for continuing the appeal.            Jarrar has filed a

motion for extension of time to file a petition for permission to appeal and states that

the motion is unopposed. Jarrar asserts that the failure to timely file the petition for

permission to appeal was not deliberate or intentional but merely the result of

inadvertence because the parties and the trial court believed that Rule 28.2 applied to

this appeal. Jarrar further argues that we should grant an extension because (1) “all

parties and the trial court agreed to this interlocutory appeal,” (2) “this interlocutory

appeal involves a controlling question of law,” and (3) “the question of law presents an

important issue to Texas jurisprudence which should be decided by this Court.” Jarrar

requests that we grant an extension of five days from the date that we rule on this

motion for it to file its petition for permission to appeal.

       A petition for permission to appeal must be filed with fifteen days after the order

to be appealed is signed. TEX. R. APP. P. 28.3(c); see TEX. CIV. PRAC. & REM. CODE ANN. §

51.014(d), (f). The court of appeals may extend the time to file the petition if the party:

(1) files the petition within fifteen days after the deadline, and (2) files a motion

complying with Rule 10.5(b). TEX. R. APP. P. 28.3(d). Here, the trial court signed the

Jarrar Holdings, LLC v. Clayton Williams Energy, Inc.                                  Page 2
order permitting an agreed interlocutory appeal on June 3, 2016. Over thirty days have

passed, and Jarrar has not filed a petition for permission to appeal. Accordingly, we

cannot extend the time for Jarrar to file its petition for permission to appeal. See id.

28.3(c), (d).   Jarrar’s unopposed motion for extension of time to file petition for

permission to appeal is dismissed. Moreover, because Rule 28.2 does not apply to this

case and because parties to a suit cannot confer subject matter jurisdiction on a court by

agreement, Devon Energy Prod. Co., L.P. v. KCS Res., LLC, 450 S.W.3d 203, 216 (Tex.

App.—Fort Worth 2014, pet. denied), we dismiss this appeal for want of jurisdiction.

See TEX. R. APP. P. 42.3(a), 43.2(f).




                                                        REX D. DAVIS
                                                        Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed, motion dismissed
Opinion delivered and filed July 20, 2016
[CV06]




Jarrar Holdings, LLC v. Clayton Williams Energy, Inc.                               Page 3